UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:12/31 Date of reporting period:9/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofSeptember 30, 2012(Unaudited) DWS Communications Fund Shares Value ($) Common Stocks 94.0% Communications Equipment 5.6% QUALCOMM, Inc. Spirent Communications PLC (a) Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 1.1% Apple, Inc. Media 15.1% Comcast Corp. "A" Kabel Deutschland Holding AG* Liberty Global, Inc. "A"* Time Warner Cable, Inc. National Carriers 49.2% AT&T, Inc. BCE, Inc. (a) BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Koninklijke (Royal) KPN NV Singapore Telecommunications Ltd. Swisscom AG (Registered) (a) TDC AS Tele2 AB "B" Telecom Italia SpA (RSP) Telefonica SA Telekom Austria AG Telenor ASA Verizon Communications, Inc. Semiconductors 1.1% ARM Holdings PLC Software & Applications 0.1% Palo Alto Networks, Inc.* Wireless Services 21.8% America Movil SAB de CV "L" (ADR) American Tower Corp. (REIT) Crown Castle International Corp.* MetroPCS Communications, Inc.* Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Nextel Corp.* Vodafone Group PLC Total Common Stocks (Cost $104,586,330) Securities Lending Collateral 3.7% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $4,570,427) Cash Equivalents 4.7% Central Cash Management Fund, 0.15% (b) (Cost $5,715,103) % of Net Assets Value ($) Total Investment Portfolio (Cost $114,871,860) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $115,424,111.At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $10,129,702.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,759,375 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,629,673. (a) All or a portion of these securities were on loan.The value of all securities loaned at September 30, 2012 amounted to $4,338,621, which is 3.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At September 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) NASDAQ 100 E-Mini Index USD 12/21/2012 40 ) S&P 500 E-Mini Index USD 12/21/2012 55 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Communications Equipment $ $ $
